THOMAS, District Judge.
The motion herein is denied. The fees are an incident of the lien. When the lien fails, the incident fails also. It is not apparent that the estate has been benefited by an expense of $236, made in an attachment proceeding in an action to collect the sum of $392.50. However, the main question passed upon ⅛ the nonexistence of a lien. If the petitioners desire to review the question, the trustee will retain a sufficient sum to meet the claim, if the appellate court should consider the demand or any part thereof justly payable.